Case 1:20-cv-21205-CMA Document 1 Entered on FLSD Docket 03/19/2020 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NQ.:
CESARINA MORA,
and other similarly situated individuals,
Plaintiff(s),
V.
AIC BUREAU OF INVESTIGATIONS
& PROTECTIVE SERVICES, INC.,

a Florida for profit Corporation,

Defendant.
/

COMPLAINT

Plaintiff, CESARINA MORA, (“Plaintiff”), and other similarly situated individuals, by
and through the undersigned counsel, hereby sues Defendant, AIC BUREAU OF
INVESTIGATIONS & PROTECTIVE SERVICES, INC, (“Defendant”), and in support avers as
follows:

GENERAL ALLEGATIONS

1. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’ fees

or costs for unpaid wages and retaliation under the Fair Labor Standards Act, 29 U.S.C. 8$

201-219 (“FLSA”).
2. Plaintiff was at all times relevant to this action, and continues to be, residents of Miami-

Dade County Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered

employer for purposes of the FLSA,

 
Case 1:20-cv-21205-CMA Document 1 Entered on FLSD Docket 03/19/2020 Page 2 of 7

3. Defendant, AIC BUREAU OF INVESTIGATIONS & PROTECTIVE SERVICES, INC.,
a Florida for profit Corporation, has its principal place of business in Miami-Dade County,
Florida, where Plaintiff worked for Defendant, and at all times material hereto was and is
engaged in interstate commerce.

4, Venue is proper in Miami-Dade County, Florida because all of the actions that form the
basis of this Complaint occurred. within Miami-Dade County, Florida and payment was
due in Miami-Dade County, Florida.

5. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth
above together with attorneys’ fees, costs and damages.

6. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

7. Plaintiff, Cesarina Mora, is a non-exempt employee of Defendant and is subject to the
payroll practices and procedures set forth hereinafter, and who worked in excess of forty
(40) hours during one or more workweeks within three (3) years of the filmg of this
complaint.

8. Plaintiff performed work for Defendant asa non-exempt employee from on or about July
2015 to on or about June 2019.

9. Throughout Plaintiffs employment, Plaintiff worked in excess of forty (40) hours per
week. At all times material hereto, Defendant were on notice of and/or had full knowledge
of all hours worked by Plaintiff, including those hours worked by Plaintiff in excess of

forty (40) in a given work week.

 
Case 1:20-cv-21205-CMA Document 1 Entered on FLSD Docket 03/19/2020 Page 3 of 7

10. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40)
per week, as proscribed by the laws of the United States and the State of Florida.

11. Specifically, Plaintiff worked an average of five (5) or more hours of overtime each week
for Defendant.

12. In addition, throughout Plaintiff's employment with Defendant, Plaintiff was not paid at
the proper minimum wage rate for many hours worked for Defendants.

13. Specifically, Plaintiff was paid any hour in excess of forty hours (40) in cash at her straight
time rate of pay.

14. Plaintiff complained to the Defendant about not being paid properly for overtime worked
and was subsequently fired.

15. Plaintiff has retained the undersigned counsel in order that her rights and interests may be
protected and thus has become obligated to pay the undersigned a reasonable attorney’s

fee.

COUNT I
Wage & Hour Federal Statutory Violations

16. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15
of this Complaint as if set out in full herein.

17. This action is brought by Plaintiff to recover from Defendants unpaid overtime and
minimum wage compensation, as well as an additional amount as liquidated damages,
costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 ef seq., and
specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “ No
employer shall employ any of his employees... for a work week longer than 40 hours unless

such employee receives compensation for his employment in excess of the hours above-
Case 1:20-cv-21205-CMA Document 1 Entered on FLSD Docket 03/19/2020 Page 4 of 7

specified at a rate not less than one and a half times the regular rate at which he is
employed.”

18. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

19. Atall times pertinent to this Complaint, Defendant operated as an organization which sells
and/or markets. its services and/or goods to customers from throughout the United States
and also provides its services for goods sold and transported from across state lines of other
‘states, and the Defendant obtains and solicits funds from non-Florida sources, accepts
funds from non-Florida sources, uses telephonic transmissions going over state lines to do
its business, transmits funds outside the State of Florida, and otherwise regularly engages
in interstate commerce, particularly with respect to its employees.

20. Upon information and belief, the annual gross revenue of the Defendant was at all times
material hereto in excess. of $500,000 per annum, and, by virtue of working in interstate
commerce, otherwise satisfies the FLSA’s coverage requirements.

21. By reason of the foregoing, the Defendant is and was, during all times hereafter mentioned,
an enterprise engaged in commerce or in the production of goods for commerce as defined
in $§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant’s business
activities involve those to which the Fair Labor Standards Act applies. The Plaintiff’s work
for the Defendant likewise affects interstate commerce.

22. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from
3 (three) years from the date of the filing of this complaint.

23. At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. §§ 201-
219 and 29 C-F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and

worked in excess of the maximum hours provided by the FLSA but no provision was made
Case 1:20-cv-21205-CMA Document 1 Entered on FLSD Docket 03/19/2020 Page 5 of 7

by the Defendant to properly pay Plaintiff at the rate of time and one half for all hours

worked in excess of forty hours (40) per workweek as provided in the FLSA.

24. Defendant knew and/or showed reckless disregard of the provisions of the FLSA
concerning the payment of overtime wages as required by the Fair Labor Standards Act
and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff's
employment with Defendant as set forth above. As such, Plaintiff is entitled to recover
double damages.

25. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal
Law, to.inform employees of their federal rights to overtime and minimum wage payments.

WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,
intentionally and with reckless disregard for Plaintiff's rights;

B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime and
minimum wage compensation for hours worked in excess of forty (40) weekly, with
interest; and

C. Award Plaintiff an equal amount in double damages/liquidated damages; and

D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

E. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.
COUNT II
Retaliation under the FLSA
26. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15

of this Complaint as if set out in full herein.

 
Case 1:20-cv-21205-CMA Document 1 Entered on FLSD Docket 03/19/2020 Page 6 of 7

27, At all relevant times aforementioned, including at the time of Plaintiff's termination and
other adverse employment actions, Defendant was aware of Plaintiff's rights as an
employee, under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

28. At the time of termination and other adverse employment actions, Plaintiff was qualified
for and able to adequately perform the essential job functions as required by Defendant.

29. Defendant’s termination and other adverse employment actions of Plaintiffs employment
was directly and proximately caused by the Defendant’s unjustified retaliation for
Plaintiff’s objections to improper overtime compensation.

30. Asa direct and proximate result of the Defendant’s intentional conduct, Plaintiff suffered
serious economic losses, physical injury, as well as mental pain and suffering.

31. Any allegedly justified reason for Plaintiff's termination asserted by Defendant is a mere
pretext for the actual reason for termination~--Plaintiff’s objections to the aforementioned
illegal activity.

32. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff's

rights pursuant to the FWA which protects a person from retaliation for opposing illegal

conduct.

33. The aforementioned actions of Defendant were done wantonly, willfully, maliciously and
with reckless disregard of the consequences of such actions.

WHEREFORE, Plaintiff respectfully requests that this court order the following:
A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and

all persons in active concert or participation with it, from engaging in any employment

practice which violates the FWA.

B. Reinstate Plaintiff to the same position held before the retaliatory personnel action, or
Case 1:20-cv-21205-CMA Document 1 Entered on FLSD Docket 03/19/2020 Page 7 of 7

to an equivalent position.

C. Reinstate full fringe benefits and seniority rights to Plaintiff.

D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

benefits, including front pay, back pay with prejudgment interest. and other

remuneration for physical and mental pain, anguish, pain and humiliation from being

terminated due to objections to illegal activity.

E. Award any other compensation allowed. by law including punitive damages and

attorney’s fees pursuant to Fla. Stat. § 448.102.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated: 3 lie lq0r0

 

Anthony M. Gk borges Pierre, Esq.
Florida Bar No.: 533637
agp(@rgpattorneys.com

Max L. Horowitz, Esq.

Florida Bar No.: 118269
mhorewitz(@rgpattorneys.com
REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200
Miami, FL 33130

Telephone: (305) 416-5000
Facsimile: (305) 416-5005
